

115 SRES 478 ATS: Designating the week of April 21, 2018, through April 29, 2018, as “National Park Week”.
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 478IN THE SENATE OF THE UNITED STATESApril 19, 2018Mr. Daines (for himself, Mr. King, Ms. Hirono, Mr. Cotton, Mr. Whitehouse, Ms. Collins, Mr. Warner, Mr. Alexander, Mr. Brown, Mr. Wicker, Ms. Heitkamp, Mr. Cassidy, Mrs. Feinstein, Mr. Rubio, Mr. Reed, Mr. Gardner, Ms. Klobuchar, Mr. Barrasso, Ms. Stabenow, Mr. Boozman, Mr. Wyden, Mr. Portman, Mr. Manchin, Mr. Tillis, Mr. Sanders, Mrs. Capito, Mr. Blumenthal, Mr. Enzi,  and Mr. Hoeven) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of April 21, 2018, through April 29, 2018, as National Park Week.
	
 Whereas, on March 1, 1872, Congress established Yellowstone National Park as the first national park for the enjoyment of the people of the United States;
 Whereas, on August 25, 1916, Congress established the National Park Service with the mission to preserve unimpaired the natural and cultural resources and values of the National Park System for the enjoyment, education, and inspiration of current and future generations;
 Whereas the National Park Service continues to protect and manage the majestic landscapes, hallowed battlefields, and iconic cultural and historical sites of the United States;
 Whereas the units of the National Park System can be found in every State and many territories of the United States and many of the units embody the rich natural and cultural heritage of the United States, reflect a unique national story through people and places, and offer countless opportunities for recreation, volunteerism, cultural exchange, education, civic engagement, and exploration;
 Whereas the national parks of the United States attracted record-breaking visitation during the National Park Service Centennial, with over 330,000,000 recreational visits to these incredible places both in 2016 and 2017;
 Whereas visits and visitors to our national parks are important economic drivers for the economy responsible for $18,400,000,000 in spending in 2016;
 Whereas the dedicated employees of the National Park Service carry out their mission to protect the national parks of the United States so that the vibrant culture, diverse wildlife, and priceless resources of the parks will endure for perpetuity; and
 Whereas the people of the United States have inherited the remarkable legacy of the National Park System and are entrusted with the preservation of the National Park System throughout its second century: Now, therefore, be it
	
 That Congress— (1)designates the week of April 21, 2018, through April 29, 2018, as National Park Week; and
 (2)encourages the people of the United States and the world to visit and experience the treasured national parks of the United States.